DETAILED ACTION
Introduction
Claims 1-3, 5-12, and 14-20 have been examined in this application. Claims 1-3 and 10-12 are amended. Claims 5, 6, 9, 14, 15, and 18-20 are as previously presented. Claims 7, 8, 16, and 17 are original. Claims 4 and 13 are cancelled. This is a non-final office action in response to the arguments and amendments filed 10/11/2022 and telephonic interview held 10/27/2022 (interview summary mailed 11/8/2022). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2019-0149600 filed in the Republic of Korea on 11/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 10/11/2022, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 112(a) (presented on p. 9-10 under the heading “Claim Rejections – 35 U.S.C. §112(a)”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previous rejections under 112(b) (presented on p. 10-13 under the heading “Claim Rejections – 35 U.S.C. §112(b)”), the arguments are partially persuasive.  Particularly, the arguments (p. 12-13) directed to the previous rejections of Claims 7, 8, 16, and 17 state that the limitations related to “dummy information” are definite as the specification at ¶00117 states that “dummy information is generated based on geometric information that is a reference as an additional attribute to reduce the amount of information, not the form of actual data.” However, the office maintains that the claims are indefinite. The specification (including the portion cited in the arguments) states what the dummy information is based on, however the phrases “reference as an attribute” and “not the form of actual data” are not clear. Furthermore, the data is described as an “additional attribute” (i.e. additional data) but is also stated to be related to reduction of the amount of information. The two concepts appear to be in conflict, and the reduction of data is not described with sufficient clarity regarding how or why it occurs. The office maintains that even with the aid of the specification, the claims are indefinite and the rejections of Claims 7, 8, 16, and 17 are therefore maintained. For all other previous rejections under 112(b), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previous rejections under 101 (presented on p. 13-16 under the heading “Claim Rejections – 35 U.S.C. §101”), the arguments are not persuasive. The arguments (p. 13-14) reference the amendments to the independent claims and (p. 14-15) state that the claimed subject matter identified as the abstract idea cannot reasonably be performed mentally or manually because the generation of the map has an accuracy within a 10cm error range. However, the stated accuracy could be achieved merely by having accurate input data that is measured to a high level of significant figures, which could still be evaluated manually by manipulation and operations on input values having such characteristics. The generated map is not detailed regarding the amount of data points processed (e.g. having a specific number or size/density of points) and as such, is not detailed in a way in which a human could not perform the claimed calculations. The arguments (p. 15) further state that the functions such as projecting and generating of a map cannot be performed mentally. However, projecting can be done by mathematic/geometrical transformations of coordinate values, and generating of a map is merely the generating of coordinates that correspond to particular features or objects. The office therefore maintains that the functions are within the scope of what a human can do mentally or manually. The arguments additionally state that the generating of a map requires multiples coordinates. However, even though this may be the case, the generated map is not detailed regarding the amount of data points, and as such, is not detailed in a way in which a human could not reasonably perform the claimed calculations for at least a small set of points. The arguments (p. 16) further state that the invention is integrated into a practical application because the field of the invention is map generation, with improved efficiency. However, map creation is a task which can be done manually and does not necessarily indicate a field of technology. The office maintains that controlling amount of data applies to even manual tasks, because balancing the amount of work and level of detail is applicable to manual tasks, and the claims are therefore directed to an abstract idea which is merely applied to generic computer components. Thus, the rejection is maintained.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 16-21 under the heading “Claim Rejections – 35 U.S.C. §103”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.

Drawings
The drawings are objected to because in Figure 8, “SIgn” should instead read “Sign” and the Figure should be resubmitted as a black/white only drawing with details of sufficient quality so that all details are reproducible in the printed patent (see MPEP 608.02 Section VII).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an aerial image analyzing unit detecting an object..." in Claim 10,
(b) "a space coordinate calculating unit calculating a three-dimensional (3D) coordinate value..." in Claim 10, 
(c) "an HD map generating unit generating an HD map..." in Claim 10, 
(d) "a road attribute information allocating unit allocating road attribute information..." in Claim 12, 
(e) "a road facility detecting unit detecting a road facility..." in Claim 15, 
(f) "an HD map processing unit calculating dummy information..." in Claim 16, 
(g) "an aerial image updating unit generating a top view image" in Claim 18,
because the claim limitations uses the generic placeholder “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
For all limitations (a) through (g), Figure 4 and specification ¶0073, 0079 state that the units of the apparatus may be implemented by devices such as ASICs, DSPs, DSPDs, PLDs, FGPAs, or various processors and controllers. The limitations therefore corresponding to the hardware or hardware components and algorithms for performing the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the limitation for detecting “MMS data correspond to a proximity position near the extracted 2D coordinate value” renders the claims indefinite. The term “near” is a relative term, however the claims and specification provide no basis by which to ascertain what positions do or do not quality as being “near” the extracted 2D coordinate value. The metes and bounds of the claim are therefore indefinite. For the purposes of examination, the limitation is interpreted as describing an MMS data point which corresponds to a 2D coordinate value which is adjacent to the extracted 2D coordinate value.
Additionally, regarding Claims 1 and 10, the phrase “wherein the object of the road area includes a lane marking and the object of the road area further includes at least one of a road surface marking and a polygon” renders the claims indefinite. The phrase uses “the object” in the singular, but then states that the object includes both a lane marking and further includes at least one of a road surface marking and a polygon. It is generally unclear whether “the object” is actually a singular object which must be a lane marking and also must be a road surface marking or polygon, or alternatively if the phrase is referring to plural objects, such that the road surface marking and/or polygon may be distinct from the lane marking. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as stating that the object for which the 2D coordinate value is extracted is a lane marking, and other objects in the image include at least one of a road surface marking and a polygon.
Additionally, regarding Claims 1 and 10, the limitation “wherein the calculating the 3D coordinate value calculates the 3D coordinate value only for a lane, and the extracted 2D coordinate value is used for at least one of the polygon and the road surface marking” renders the claims indefinite. In other limitations, the calculating of the 3D coordinate value is stated to occur for a detected object, which can include a “lane marking.” It is unclear if the phrase “only for a lane” is referring to the calculation in the case of an object being the lane marking (i.e. the recitation of “a lane” corresponding to the lane which is designated by the previously recited lane marking), or alternatively if the lane may be some other lane. Furthermore, it is unclear what is meant by the extracted coordinate value being “used for” at least one of the polygon and the road surface marking. As the extracted 2D coordinate value corresponds to the object (lane marking), it is unclear how that value would then also apply for the polygon or road surface marking, and what it is actually “used” for. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as the calculating of the 3D coordinate being for a lane marking, and the resulting 3D coordinate value being used to calculate the 3D coordinate value of a polygon or road surface marking.
Claims 2, 3, 5-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2, 3, 5-9, 19, and 20) or Claim 10 (for Claims 11, 12, and 14-18) and for failing to cure the deficiencies listed above.
Regarding Claims 7 and 16, the use of the phrase “dummy information” renders the claims indefinite. It is not clear what the term “dummy” means in the context of the claim and how it further limits the information. Dependent Claims 8 and 17 recite the type of information the dummy information corresponds to, but does not clarify the meaning of it being designated “dummy information.” It is not clear whether the calculation of dummy information actually includes calculation with values representing the real world, or alternatively is some type of placeholder or artificial representation, or something else. For the purposes of the dummy information is interpreted as any positional reference information, as is best understood from Claims 8 and 17.
Additionally, regarding Claims 7 and 16, the phrase “performing data processing for optimizing the generated HD map data by assigning the calculated dummy information as an attribute of the object” renders the claims indefinite. It is completely unclear how the assigning of information as an attribute accomplishes the recited optimizing of the generated HD map data, and as such the claims appear to be missing some essential information or step, necessary to understand the invention. For the purposes of examination, any assigning of the information as an attribute of the object is understood to read on the limitation.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 (for Claim 8) and Claim 16 (for Claim 17) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding Independent Claims 1 and 10, the claims recite functions of detecting an object from an aerial image, extracting a 2D coordinate, calculating a height value, calculating a 3D coordinate value including detecting and using MMS data corresponding to a proximity position, and generating an HD map, wherein the objects may be a lane marking and polygon or road surface marking, and the 3D coordinate value is calculated only for a lane, and the height of the polygon or road surface marking is based on the height of the lane. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process, capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions correspond to evaluations and judgment of image and coordinate data, as a human could manually detect an object from a provided image, and could manually or mentally extract the corresponding 2D coordinates of the object and perform the operations to combine the information with received point cloud coordinates, resulting in map coordinates. Alternatively, the functions of calculating are a mathematical concept of a purely mathematical calculation for finding the height and 3D coordinate. Therefore, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements in the claims are the “units” in Claim 10 (which correspond to hardware or hardware and algorithms, see Claim Interpretation). These elements are all recitations of generic computer components, recited at a high level of generality. The claims do not provide any particular improvement to computer hardware or functionality, and thus the claims act as mere instructions to “apply” the abstract idea using the generic computer components as tools, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the “units” in Claim 10. For the same reason as presented above, because these components are all recitations of generic computer components at a high level of generality and the claims act as mere instructions to “apply” the abstract idea, these elements to not amount to significantly more (see MPEP 2106.05(f)). Thus, the claims are not patent eligible.
Regarding Dependent Claims 2, 3, 5-8 and 11, 12, 14-17, 19, and 20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 recite a function of classifying the object, which is a further step of the abstract idea, as a human could mentally categorize objects in an image. The claims do not add any additional elements.
Claims 3 and 12 further recite functions to allocate road attribute information to a road according to detected object, which is a further step of the abstract idea, as a human could mentally decide to give the particular recited attributes to a road. Claim 12 recites an additional “unit” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 5 and 14 recite additional functions to compare height values and perform an error notification, which are further steps of the abstract idea of a mental process, as a human could manually or mentally compare two values and decide or write an output notification. The claims do not add any additional elements.
Claims 6 and 15 recite additional functions to detect a road facility, extract a 3D coordinate of the facility and generate the map to reflect this data. These are further steps of the abstract idea of a mental process, as a human could manually or mentally distinguish a facility from an image and correlate the image to 3D point cloud data for outputting of the final map. Claim 15 recites additional “units” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 7, 8, 16, and 17 recite additional functions for calculating and assigning dummy information, which is a further step of the abstract idea of a mental process, a human could mentally decide to give the particular attributes to an object. Claim 16 recites an additional “unit” which, for the same reasons as presented above, does not integrate the abstract idea into a practical application or amount to significantly more.
Claims 19 and 20 recite a program or computer readable medium storing a program for performing the function of Claim 1. The additional recitation of these elements are generic computer functions, recited at a high level of generality, and the claims are therefore rejected for the same reasons as presented above with respect to Claim 1.
Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are rejected under 112 and Claims 1-3, 5-8, 10-12, 14-17, 19, and 20 are rejected under 101. However, Claims 1-3, 5-12, and 14-20 would be allowable if amended to overcome the rejections. The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Independent Claims 1 and 10, the prior art  NPL Publication “Precise mobile laser scanning for urban mapping utilizing 3D aerial surveillance data” (Javanmardi et al.) teaches a method/apparatus for producing a high-definition (HD) map using an aerial image and mobile mapping system (MMS) data of a mobile mapping system (see Abstract), the method comprising: detecting an object of a road area from the aerial image (see p. 3, Section IV, A, road marking (an object) extracted (detected) from aerial image); extracting a two-dimensional (2D) coordinate value of the detected object from the aerial image (see p. 4, Section IV, A, B, road markings in a 2D bitmap, pixel based coordinates); calculating a height value corresponding to the 2D coordinate value (see p. 4, 5, calculating a corrected 3D MMS point cloud point (therefore including height) that is matched/corresponds to the 2D pixel coordinates of the aerial image), calculating a three-dimensional (3D) coordinate value corresponding to the 2D coordinate value based on the calculated height value (see p. 4, 5, calculating a corrected 3D MMS point cloud point); and generating the HD map of the road area of the aerial image in three dimensions based on the calculated 3D coordinate value (see p. 6, Section VI, the resulting 3D MMS data generated based on the corrected coordinates which can be visualized per Figure 12), wherein the object of the road area includes at least one of a lane marking (see Figure 6, the extracted markings including lane lines), a road surface marking, and a polygon (see p. 3 road marking extraction).
NPL Publication “Extracting roads from dense point clouds in large scale urban environment” (Boyko et al.) teaches calculating a height value corresponding to the 2D coordinate value by projecting the extracted 2D coordinate value onto point cloud data (see p. S4 section 2.1, the goal/output of the registration step is to estimate elevations (height value) for every 2D point in the map by projection onto the 3D point cloud) included in the MMS data (see p. S3 in the description of Figure 1, point cloud acquired from aerial/terrestrial LIDAR scanners covering a large region), wherein the calculating the 3D coordinate value comprises: when there is no MMS data including a 2D coordinate value (see p. S4, Section 2.1, when the LIDAR points are poorly sampled), detecting MMS data corresponding to a proximity position of the 2D coordinate value (see p. S4, Section 2.1, using “nearby LIDAR points N(s)”); and calculating the height value corresponding to the 2D coordinate value (see p. S4, Section 2.1, elevations for all roads being solved) by projecting the extracted 2D coordinate value onto the point cloud data of the detected MMS data corresponding to the proximity position (see p. S4, Section 2.1, projection onto 3D point cloud including minimizing error using the nearby LIDAR points).
Publication US2019/0130182A1 (Zang et al.) teaches  a method in mapping a driving environment (see e.g. Claim 1) wherein: the detecting includes, when the object of the road area is detected from the aerial image, classifying the detected object by object type (see Claim 1, applying a classification model to an aerial image to determine a lane line type object).

However, the prior art does not disclose or render obvious a method/apparatus:

wherein the object of the road area includes a lane marking and the object of the road area further includes at least one of a road surface marking and a polygon, 
wherein the calculating the 3D coordinate value calculates the 3D coordinate value only for a lane, and the extracted 2D coordinate value is used for at least one of the polygon and the road surface marking, and
wherein the height value of at least one of the polygon and the road surface marking is calculated based on the height value calculated for the lane.
Examiner’s note: the prior art does not disclose or render obvious the limitations, as best understood and interpreted by the examiner in light of the rejections under 112(b).

Applicant’s arguments (p. 18-20) regarding the added limitations are persuasive, and the prior rejections are withdrawn. The combination of limitations defining the particular objects of the lane marking and its 3D coordinate value being calculated in the recited way, and the particular object of the polygon or road surface marking with its 3D coordinate value being calculated in the recited distinct manner, and combined with the particularly claimed functions integrated into the overall map generation method or apparatus is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such, the claimed subject matter of Claims 1 and 10 would be allowable. The subject matter of Claims 2, 3, 5-9, 11, 12, and 14-20 would also therefore be allowable as being dependent on Claim 1 or 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619